Exhibit 10.1

[Charlotte Russe letterhead]

December 5, 2006

Daniel T. Carter

Dear Dan:

This letter confirms our discussions and agreement with respect to your
resignation of your employment with Charlotte Russe Holding, Inc. and its
subsidiaries (the “Company”), and your provision of associated transition
services to the Company in the interim (the “Agreement”). When signed by you,
this agreement shall supersede and be in place of any prior agreements or
understandings between us (including without limitation the offer letter between
us dated August 10, 2005) and shall be the sole and exclusive agreement between
us pertaining to your employment with the Company.

Resignation. You hereby submit, and the Company hereby accepts, your resignation
of your position as Executive Vice President, Chief Financial Officer (“CFO”)
and all other positions held by you with the Company (including any of its
subsidiaries) effective on the earlier of: i) June 30, 2007 or ii) the date on
which a new CFO commences employment with the Company (such earlier date, the
“Resignation Date”).

Extension of Service. You may elect to extend your employment with the Company
through and including September 29, 2007 (the “Extension Date”) on the earlier
of the following two dates, as applicable (provided that you then remain
employed by the Company): i) on a date within five (5) days following the date
upon which a new CFO commences employment with the Company, or ii) on June 30,
2007, in the event a new CFO has not commenced employment with the Company by
such date.

Duties. Prior to the hiring of a new CFO, you will continue to serve as the
Company’s CFO, and, additionally you will assist the Company in hiring and
successfully completing the transition to a new CFO who will assume the duties
you currently perform. Following the hiring of a new CFO you will, as directed
by the Company’s Chief Executive Officer (the “CEO”), assist in
transition-related projects or such other projects as designated by the CEO. You
will continue to perform and discharge your duties and responsibilities
faithfully, diligently and to the best of your ability. You will devote
substantially all of your working time and efforts to the business and affairs
of the Company.

Base Salary. Your base salary will continue to be paid at the rate of
$338,000.00 gross per year, paid on a bi-weekly basis. All payments under this
paragraph or any other paragraph of this Agreement will be made in accordance
with the regular payroll practices of the Company, reduced by applicable federal
and state withholdings.

Performance Bonus. You will not be eligible for an annual bonus for fiscal year
2007.

 

1.



--------------------------------------------------------------------------------

Benefits. You will continue to accrue paid vacation (according to the Company’s
stated vacation policy), to be taken at such times as you and Company mutually
agree upon. You will be eligible to participate in all benefit and welfare plans
made generally available to senior management executives of the Company, as in
effect from time to time, subject to Company’s right to modify or terminate such
plans or benefits at any time with respect to employees of similar rank and
title. You shall be eligible to take all accrued and unused vacation and/or paid
time off prior to either the Resignation Date or the Extension Date, as
applicable.

Separation Pay. Provided that you do not elect to extend your employment as
specified above and provided that within thirty (30) days following the
Resignation Date you deliver to the Company a fully effective Release and Waiver
in the form attached as Exhibit A hereto, you will receive separation pay
equivalent to your base salary set forth above for a period of six (6) months
following the Resignation Date. In the event that you elect to extend your
employment as specified above, then, provided that within thirty (30) days
following the Extension Date you deliver to the Company a fully effective
Release and Waiver in the form attached as Exhibit A hereto, you will receive
separation pay equivalent to your base salary for the period, if any, commencing
on the day following the Extension Date and ending on the date six (6) months
following the Resignation Date.

COBRA Reimbursement. During any period in which you are entitled to receive
separation pay as described above, provided that you timely elect continued
insurance coverage under COBRA, the Company will reimburse you for qualifying
health insurance premiums paid by you during such period for you and your
immediate family to the same extent the Company previously paid such premiums
under its policies in effect on the Resignation Date or the Extension Date, as
applicable, subject to the Company’s receipt of appropriate documentation
evidencing such continuation payments.

Application of Internal Revenue Code Section 409A. If the Company determines
that any of the post-employment payments provided by this Agreement fail to
satisfy the distribution requirements of Section 409A(a)(2)(A) of the Internal
Revenue Code as a result of Section 409A(a)(2)(B)(i) of the Internal Revenue
Code, the payments shall be delayed to the minimum extent necessary so that such
benefits are not subject to the provisions of Section 409A(a)(1) of the Internal
Revenue Code. The Company may attach conditions to or adjust the amounts paid to
preserve, as closely as possible, the economic consequences that would have
applied in the absence of this paragraph; provided, however, that no such
condition or adjustment shall result in the payments being subject to
Section 409A(a)(1) of the Internal Revenue Code.

Termination of Employment. Notwithstanding anything to the contrary set forth
herein, if the Company terminates your employment for Cause, or you terminate
your employment other than as specified above, the Company’s only obligation to
you under this Agreement will be to continue to pay your base salary through the
date of termination and pay to you any unused earned vacation as of the last
date of your employment.

For purposes of this Agreement, “Cause” means willful breach of duty, gross
neglect of duty, gross carelessness or gross misconduct in the performance of
your duties; (ii) commission of a felony or other crime involving moral
turpitude; (iii) commission of any act of dishonesty involving the Company;
(iv) the unauthorized disclosure of material privileged or confidential
information related to the

 

2.



--------------------------------------------------------------------------------

Company or its employees, except as may be compelled by legal process or court
order; (v) the commission of a willful act or omission which violates material
Company policy, procedures, or otherwise constitutes unethical or detrimental
business conduct; (vi) alcohol or controlled substance abuse that materially
impacts the performance of your duties; or (vii) any other willful act or
omission which, in the opinion of the Board of Directors of the Company has, or
is reasonably likely to have, a material adverse impact upon the Company or its
reputation; provided, however, that with respect to the first occurrence of any
of the acts specified in clauses (i), (v), (vii) and (vii) above, you will have
an opportunity to cure such act, violation or condition after receiving written
notice from the Company. The amount of time to cure such act, violation or
condition shall be in the sole discretion of the Company.

Restricted Activities. During any time you receive compensation from the Company
pursuant to this Agreement you will not, directly or indirectly, i) be connected
as an officer, employee, Board member, consultant, advisor, owner or otherwise
(whether or not for compensation) with any business which directly competes with
the Company (including any of its subsidiaries) in the junior fast fashion
retail sector, or ii) solicit, induce, or otherwise encourage any employee of
the Company (including any of its subsidiaries) to leave or terminate such
employment. Other than in connection with the performance of your duties for the
Company, you will not disclose to any person or entity any information obtained
by you while in the employ of the Company the disclosure of which may be adverse
to the interests of the Company or use any such information to the detriment of
the Company. You understand that your commitments in this paragraph are in
exchange for the Company’s commitments to you in this Agreement, and that the
restrictions contained in the preceding two sentences apply in the event you
continue to receive compensation from the Company after your employment
terminates, regardless of the reason for such termination. In the event you
violate your commitments in this paragraph, your rights to continued payments
from the Company pursuant to this Agreement shall immediately terminate and no
longer be of any force or effect.

Miscellaneous. The headings in this Agreement are for convenience only and do
not affect the meaning hereof. This Agreement constitutes the entire agreement
between the Company and you, and supersedes any prior communications, agreements
and understandings, whether written or oral, with respect to your employment and
compensation and all matters pertaining thereto. This Agreement shall be
governed by and construed in accordance with the law of the State of California.

Disputes. Any dispute between the Company and you concerning the meaning or
interpretation of this Agreement, or any alleged breach thereof, shall be
resolved in a binding arbitration to be conducted in San Diego, California,
before a single neutral arbitrator to be selected by the parties from a list of
arbitrators on the Employment Dispute Panel of the Judicial Arbitration and
Mediation Service. Arbitration shall be initiated by the party desiring
arbitration by serving written notice to the other. Said arbitration shall be
conducted no later than 120 days following the date of said written notice,
absent the written agreement of the parties otherwise. The prevailing party in
such an arbitration shall be entitled to costs of suit and attorneys’ fees, in
addition to any award by the arbitrator.

 

3.



--------------------------------------------------------------------------------

Partial Invalidity. If the application of any provision of this Agreement is
held invalid or unenforceable, the remaining provisions shall not be affected,
but will continue to be given full force and in effect as if the part held
invalid or unenforceable bad not been included.

Acceptance. In accepting the terms and conditions reflected in this Agreement,
you represent that you have not relied on any agreement or representation, oral
or written, express or implied, that is not set forth expressly in this
Agreement. If this Agreement reflects your understanding, please sign and return
a copy to me, whereupon it shall become a binding contract between the Company
and you.

 

Very truly yours,

Charlotte Russe Holding, Inc.

By:

 

/s/ Mark A. Hoffman

 

Mark A. Hoffman,
President and Chief Executive Officer

 

Accepted and Agreed To:

   

/s/ Daniel T. Carter

   

Date: 12/5/06

Daniel T. Carter

   

 

4.



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in that certain
letter agreement dated December 5, 2006 (the “Letter Agreement”), to which this
form is attached, I, Daniel T. Carter, hereby furnish Charlotte Russe Holding,
Inc. and its subsidiaries and affiliates (the “Company”), with the following
release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by the Letter Agreement that I
am not otherwise entitled to receive, I hereby generally and completely release
the Company and its directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, Affiliates, and assigns from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; (c) I have twenty-one (21) days in which to consider
this Release and Waiver (although I may choose voluntarily to execute this
Release and Waiver earlier); (d) I have seven (7) days following the execution
of this Release and Waiver to revoke my consent to this Release and Waiver; and
(e) this Release and Waiver shall not be effective until the eighth day after I
execute this Release and Waiver and the revocation period has expired.

 

5.



--------------------------------------------------------------------------------

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

Date:

        

By:

            

DANIEL T. CARTER

 

6.